ORDER

PER CURIAM.
Appellant James S. Siegenthaler (“Husband”) appeals from the trial court’s judgment declaring that his pension was to be divided with Respondent Leslie Siegen-thaler, n/k/a Dealy (‘Wife”), under a pro rata formula. In his only point on appeal, Husband argues the trial court erred in holding that the 1987 decree, which granted Wife fifty percent of his vested account balance under the Federal Employees Pension Plan as of September 24, 1987, meant that Wife was entitled to a pro rata portion of Husband’s entire pension earned between 1967 and 2002.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).